Citation Nr: 1618603	
Decision Date: 05/09/16    Archive Date: 05/19/16

DOCKET NO.  10-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a sleep disorder, to include sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 2002 to August 2002 and on active duty from May 2004 to October 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Gretna, Louisiana.  The Veteran's claims file is now in the jurisdiction of the New Orleans, Louisiana RO.

The January 2008 rating decision included the issue of entitlement to service connection for a thoracolumbar spine disability, however, the Board granted that claim in the February 2015 decision.  Therefore, that issue is no longer before the Board.

The Board remanded this claim in February 2015 in order to obtain all medical records pertaining to the Veteran's sleep disorder as well as schedule the Veteran for a respiratory examination to determine the nature and likely etiology of his sleep disorder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The February 2015 Board remand directed the RO to schedule the Veteran for an examination.  The examination was scheduled in September 2015 but the Veteran failed to appear.  However, there is an issue as to whether the Veteran received proper notice of the scheduled examination.

In the April 2016 Informal Hearing Brief, the Veteran's representative asserts the claims file fails to provide proof the Veteran was ever properly notified of the date, time or location of the examination nor was the Veteran provided formal notification as to his responsibilities to attend scheduled examinations.  Without proper notice of the scheduled examination, the Veteran was unable to attend.  Therefore, he argues good cause has been shown in order to reschedule the examination.

The Board notes the September 2011 communication from the representative reported a new address for the Veteran in Louisiana and the claim is in the Louisiana RO jurisdiction.  However, the August 2015 Compensation and Pension Exam Inquiry form reflects the Veteran's address in Texas.  Presumably, the Veteran's notice of scheduled hearing was sent to that address.  

In light of the discrepancy regarding the Veteran's address along with the representative's contention the Veteran was unaware of the scheduled examination, the Board finds good cause exists to reschedule the examination prior to adjudicating this claim.  However, the Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Confirm the Veteran's correct mailing address is reflected in the Veteran's claims file and provide adequate notice of the rescheduled examination date, time and location.

3.  Following the completion of the above, make arrangements for the Veteran to be afforded an appropriate examination to determine the nature and likely etiology of his sleep disorder.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Provide an opinion as to whether the Veteran has a sleep disorder diagnosis, including sleep apnea.

b.  If the answer to (a) is yes, then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's sleep apnea was caused by or incurred in service.  The examiner is asked to consider and discuss as necessary the Veteran's sleep problems documented as a manifestation of his service-connected PTSD.

A complete rationale must be provided for all opinions presented.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.  In doing so, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Following the completion of the above, the AOJ must review the claims folder and any newly submitted evidence to ensure to all of the foregoing development has been conducted and completed in full.  If not, corrective action should be taken.

5.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




